DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to amendments/arguments filed on 01/03/2022.
Claims 1-3, 5-13, and 15-19 are currently pending in this application.  
No new IDS has been field for this application.

Response to Arguments
Applicant’s arguments concerning the 103 rejections have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Claim Interpretation
As per claims 1-10, the claims recite several instances of means plus function language.  Forr example, claim 1 recites “navigation terminal configured to perform,” claim 2 recites an access control module configured to control access”, etc.   Such limitations invoke 35 U.S.C. 112(f), and the device will be interpreted in light of the specification.  For example, see paragraphs 50 and throughout applicant’s publication (2019/0313257) of the terminal, which includes a terminal in a vehicle which may use wireless communication to communicate with another device).  


Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments and arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Talty et al. US Patent Application Publication 2013/0017816 (Talty), in view of Peirce US Patent Application Publication 2014/0270172 (Peirce).
As per claim 1, Talty teaches a system for controlling access to image information, comprising: a navigation terminal of a vehicle configured to detect a signal from a 
Although Talty teaches communication between a communication terminal and a navigation terminal of the vehicle, Talty does not explicitlyt each wherein the terminal is registered as a communication terminal of an owner of a vehicle. This would have been obvious though. FOr example, see Peirce (paragraph 38 with telematics unit establishing communication with mobile device; establishment includes authentication of mobile device and telematics unit which includes determining whether owner of telematics unit /vehicle and the mobile device is the same).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Peirce.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security be preventing attacks on vehicles (paragraph 15 of Peirce).


	As per claim 5, Talty teaches wherein the image information controller generates an output screen of the navigation terminal (paragraph 15).
	As per claim 6, Talty teaches wherein the image information controller outputs guidance information when a communication termainl does not correspond to the communication terminal registered in advance (paragraph 13 wherein users are instructed to follow procedure when establishing communication for the first time).
	Claim 11 is rejected using the same basis of arguments used to reject claim 1 above. 

Claim 15 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 6 above. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Talty combination as applied above, and further in view of Nicholson et al. US Patent Application Publication 2014/0068713 (hereinafter Nicholson).
As per claim 2, the Talty combination teaches a processor and memory to store and manage information (Talty paragraph 19 with memory to store information and control devices) and an access control module configured to control access to the image information according to the access authority (paragraph 31 whereina fter authentication,  image information/communication may be accessed) but does not explicitly teach storing image information.  However, this would have been obvious, if not inherent.  As seen in paragraph 19 and throughout Talty, Talty teaches displaying items from a mobile device (such as a smartphone) to a display unit in a vehicle.  It would have been inherent to at least store the information in the vehicle unit for it to be displayed.  For example, see Nicholson (abstract, pargraph 179, and throughout wherein information and preferences may be stored in the automobile head unit).  Further, Nicholson teaches an access control module configured to control access to the image information according to the access authority (paragraph 179 wherein preferences and information may be stored and access accordingly; see also table 1 with different access control after authentication)  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Talty combination with Nicholson. One of ordinary 
Claim 12 is rejected using the same basis of arguments used to reject claim 2 above. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Talty combination as applied above, and further in view of Ahmed et al. US Patent Application Publication 2015/0120402 (hereinafter Ahmed)
As per claim 3, Talty as modified does not explicitly teach wherein the image information controller includes a sensor for detecting an external impact.  However, including sensors for detecting external impacts are notoriously well known in the art.  For example, see paragraph 59 (vehicle infotainment units include vehicle crash sensors and can provide information to be displayed).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Talty combination with Ahmed.  One of ordinary skill in the art would have been motivated to perform such an addition to provide a variety of information to the system (paragraph 59).
Claim 13 is rejected using the same basis of arguments used to reject claim 3 above. 

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the Talty combination as applied above, and further in view of Penilla et al. US Patent Application Publication 2015/0178034 (hereinafter Penilla).


At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Talty combination with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would have been motivated to combine the teachings to advance better wireless interfacing and networking with vehicles (paragraphs 5-6).
As per claim 8, Talty as modified does not explicitly teach a fingerprint authentication controller configured to recognize a fingerprint of a driver through fingerprint information for the driver when starting and determine whether the driver is a preset authorized user.  However, this would have been obvious.  For example, see Penilla (paragarph 138, wherein when user is detected, custom configuration may be started; user can be detected via biometrics, such as fingerprint; see also paragraph 184; fingerprint recognition requires preset authorized user).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Talty combination with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would 
As per claim 9, Talty as modified does not explicitly teach wherein the access authority is at least one of a system environment setting, a file playback, a file deletion, a file download, and a file search.  However, controlling access to such features is notoriously well known in the art.  For example, see Penilla (paragarph 184, with services which control access include heating/cooling/environment settings).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Talty combination with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would have been motivated to combine the teachings to advance better wireless interfacing and networking with vehicles (paragraphs 5-6).
As per claim 10, Talty as modified does not explicitly teach wherein the image information is generated by a front camera and a rear camera of the vehicle.  However, utilizing image information via cameras on a vehicle is notoriously well known in the art.  For example, see Penilla (Figure 10 with front and rear camera; see also paragraphs 120, 121, 201, and throughout). 
 At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Talty combination with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would have been motivated to combine the teachings to advance better wireless interfacing and networking with vehicles (paragraphs 5-6).

Claim 18 is rejected using the same basis of arguments used to reject claim 8 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 9 above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495